Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 28, 2011                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143534                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  LAWRENCE HAYWOOD and MARIE                                                                                          Justices
  HAYWOOD,
           Plaintiffs-Appellees,
  v                                                                 SC: 143534
                                                                    COA: 300177
  KRISTY J. SCHUMAKER, R.N.                                         Kent CC: 10-001782-NH
  KIMBERLY J. ZIMMERMAN, R.N. and
  SPECTRUM HEALTH BUTTERWORTH
  HOSPITAL,
             Defendants-Appellants.
  ____________________________________/

         On order of the Court, the application for leave to appeal the June 28, 2011 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  reconsideration in light of Driver v Naini, 490 Mich 239 (2011).

        CAVANAGH, J., would deny leave to appeal.

        HATHAWAY, J., would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 28, 2011                   _________________________________________
           h1219                                                               Clerk